Citation Nr: 1515633	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, and died in September 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the RO informed the appellant that her November 2010 correspondence could not be accepted as a notice of disagreement or substitution claim.  She was informed of her appellate rights regarding that decision, but has not appealed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in September 2010.  The Certificate of Death lists pancreatic cancer as the cause of his death.  The Appellant contends that the Veteran's cancer was related to his service- connected diabetes mellitus, type II.  

During his lifetime, the Veteran filed a claim of service connection for pancreatic cancer.  In an April 2010 a VA medical opinion, an examiner opined that the Veteran's pancreatic cancer was not related to or aggravated by his diabetes.  In providing this opinion, the examiner noted that pancreatic cancer is caused by DNA mutations that are either genetic, caused by behaviors, or by chance.  Although diabetes increases the risk of cancer, the examiner found no objective data showing direct causation between the Veteran's diabetes and his pancreatic cancer.  Instead, the examiner noted that the Veteran's alcohol consumption, aging, and gender increased his risk of developing pancreatic cancer.  Furthermore, after speaking with an oncologist and an endocrinologist, the examiner concluded that pancreatic cancer causes diabetes, but diabetes does not cause pancreatic cancer.  

The record includes evidence in support of a link between diabetes and the development of pancreatic cancer.  In a January 2010 letter, Dr. R.S., the Veteran's private physician noted that a meta-analysis published in 1995 found a causal link between antecedent diabetes and the subsequent development of pancreatic cancer.  A 2005 study also found a modest relationship between longstanding diabetes of greater than 5 years and pancreatic cancer.  Given this evidence, which appears to conflict with the April 2010 VA examiner's opinion, a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the medical opinion in April 2010, or to a qualified medical professional if the examiner is unavailable.  The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was proximately due to or was aggravated by the Veteran's service-connected diabetes.  The examiner should specifically address the statements provided by Dr. R.S. and any articles linking diabetes to the development of pancreatic cancer. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation. 

2. Thereafter, readjudicate the Appellant's claim.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




